       Case 1:20-cv-03773-LGS Document 124 Filed 07/30/21 Page 1 of 2




                                                                                    Mark A. Kirsch
                                                                                    Direct: +1 212.351.2662
July 26, 2021                                                                       Fax: +1 212.351.6362
                                                                                    MKirsch@gibsondunn.com

                                      Application DENIED. No party seeks to maintain the letter at Dkt.
VIA ELECTRONIC FILING                 No. 119 under seal.

The Honorable Lorna G. Schofield The Clerk of Court is respectfully directed to close the motion at
United States District Court     Dkt. No. 118 and unseal the letter at Dkt. No. 119.
Southern District of New York
500 Pearl Street                 Dated: July 30, 2021
New York, New York 10007                New York, New York
Re:    Manbro Energy Corp. v. Chatterjee Advisors, LLC et al., No. 20-cv-3773 (LGS)

Dear Judge Schofield:

Pursuant to Paragraph 11 of the Stipulation and Order of Confidentiality, dated October 21,
2020, Dkt. No. 51 (“Confidentiality Order”) (which incorporates the Court’s Individual Rule
I(D)(3)), I write respectfully on behalf of Defendants to request that Defendants’ letter
response to Plaintiff’s pre-motion letter seeking to strike the rebuttal report filed by
Defendants’ valuation expert, Marc. J. Brown (the “Letter”), be filed under seal.
Defendants’ Letter references the expert reports authored by Plaintiff’s valuation expert, Dr.
Antoinette Schoar, that Plaintiff has designated as Confidential Information or Discovery
Material, as defined in the Confidentiality Order. Parties and attorneys of record who should
have access to the sealed document are listed in Appendix A.

Pursuant to Paragraph I.D.3 of the Court’s Individual Rules, Defendants note that they are
not the parties “with an interest in confidential treatment” of information contained in the
Letter. Indiv. R. & P. ¶ I.D.3. Absent objection by Plaintiff, Defendants would not oppose
filing the Letter on the public docket without redactions.

Respectfully,

/s/ Mark A. Kirsch

Mark A. Kirsch

cc: All counsel of record (via ECF)
          Case 1:20-cv-03773-LGS Document 124 Filed 07/30/21 Page 2 of 2




                      Appendix A – Parties and Attorneys of Record

Parties
Manbro Energy Corporation
Chatterjee Advisors, LLC
Chatterjee Fund Management, LP
Chatterjee Management Company, d/b/a The Chatterjee Group
Purnendu Chatterjee

Gibson, Dunn & Crutcher LLP
Randy M. Mastro
Mark A. Kirsch
Avi Weitzman
Casey Kyung-Se Lee

Cleary Gottlieb Steen & Hamilton LLP
Joon H. Kim
Victor L. Hou
Rahul Mukhi
Mark E. McDonald
